08-13555-scc           Doc 58916   Filed 10/15/18 Entered 10/15/18 14:30:37        Main Document
                                                Pg 1 of 5


                                                              Hearing Date: October 29, 2018
                                                          Response Deadline: October 15, 2018

 COHNE KINGHORN, P.C.                                        LANI ADLER PARTNERS LLC
 111 East Broadway, 11th Floor                               277 West 96th Street
 Salt Lake City, Utah 84111                                  Suite 15G
 Telephone: (801) 363-4300                                   New York, New York 10025
 Facsimile: (801) 363-4378                                   Telephone (646) 732-3260
 George Hofmann                                              Lani A. Adler

 Attorneys for iFreedom Direct Corporation

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re

 LEHMAN BROTHERS HOLDINGS, INC., et al.,                 Chapter 11

                               Debtors.
                                                         Case No. 08-13555 (SCC)



   iFREEDOM DIRECT CORPORATION’S OBJECTION AND RESERVATION OF
 RIGHTS CONCERNING MOTION OF LEHMAN BROTHERS HOLDINGS INC. FOR
 LEAVE TO AMEND AND EXTEND THE SCOPE OF THE ALTERNATIVE DISPUTE
 RESOLUTION PROCEDURES ORDERS FOR INDEMNIFICATION CLAIMS OF THE
             DEBTORS AGAINST MORTGAGE LOAN SELLERS



                                    RESERVATION OF RIGHTS

          iFreedom Direct Corporation (“iFreedom”) submits this pleading solely to object to the

 pending Motion for Leave to Amend and Extend the Scope of the Alternative Dispute Resolution

 Procedures (ECF No. 58858). Neither this Objection nor any subsequent appearance, pleading,

 proof of claim, or other writing or conduct shall constitute an admission or acknowledgement of

 the validity of alleged claims against iFreedom, the Court’s jurisdiction over iFreedom or the

 subject matter of the claims being asserted against iFreedom by Lehman Brothers Holdings, Inc.

 (“LBHI”). This appearance shall not constitute a waiver of any: (a) rights to have any and all



 {00406873.DOCX / 2}
08-13555-scc           Doc 58916   Filed 10/15/18 Entered 10/15/18 14:30:37             Main Document
                                                Pg 2 of 5


 final orders in any and all non-core matters entered only after de novo review by a United States

 District Court; (b) rights to trial by jury in any proceeding as to any and all matters so triable; (c)

 rights to have the reference withdrawn by the United States District Court in any matter or

 proceeding subject to mandatory or discretionary withdrawal; and (d) other rights, claims,

 actions, defenses, setoffs, recoupments, or other matters under any agreement, law or equity. All

 such rights hereby are reserved and preserved without exception and with no purpose of

 confessing or conceding jurisdiction in any way by this filing or by any other participation in this

 proceeding.

          iFreedom has filed a Motion to Dismiss the adversary proceeding against it due to, inter

 alia, lack of subject matter jurisdiction 1. See Adversary Proceeding No. 15-1426, ECF No. 16.

 This motion is pending and a resolution in iFreedom’s favor would excuse it from participating

 in the proposed ADR process as LBHI would not have any colorable claims subject to the

 jurisdiction of this Court.



                                   PRELIMINARY STATEMENT

          LBHI should not be permitted to impose a mandatory ADR process on iFreedom that is

 patently one-sided. This is especially true when iFreedom has a dispositive motion pending that

 may eliminate any future proceedings in this Court. ADR is to be a consensual process in which

 all parties have equal choice and input. The framework proposed by LBHI vests it with

 improper unilateral authority, creates undue hardship for iFreedom, and is contrary to basic

 notions of ADR. Accordingly, the motion should be denied.



 1
   LBHI has requested leave to amend the adversary complaint to include the alleged Indemnification
 Claims that would be covered by an extended ADR process. iFreedom has requested that the Court
 refrain from ruling on the request for leave to amend until its Motion to Dismiss has been decided.

 {00406873.DOCX / 2}                                2
08-13555-scc           Doc 58916   Filed 10/15/18 Entered 10/15/18 14:30:37             Main Document
                                                Pg 3 of 5




                                              ARGUMENT

          The extended ADR Process proposed by LBHI is not a cooperative, consensual process

 that would be expected in a typical non-binding proceeding. Rather, it vests LBHI with the

 unilateral right to impose undue costs and burdens on iFreedom and purports to improperly

 create binding findings of fact and conclusions of law that are subject to iFreedom’s pending

 motion to dismiss.

     A. The Proposed Procedures are Prejudicial and Unfair.

          LBHI not only seeks to extend the ADR process to cover the RMBS Indemnification

 claims, it also seeks to impose additional financial and other burdens on iFreedom that are

 unsustainable and unfair. For example:

          a. Paragraph 6(b) shortens the time that iFreedom would have to respond to an

               Indemnification ADR Notice from 20 to 15 days. There is no legitimate basis for this

               reduction and, in fact, iFreedom should be afforded more than 20 days to formulate a

               response.

          b. Paragraph 6(d) permits LBHI to unilaterally elect to cease “pre-mediation”

               communications and automatically force the parties into mediation.

          c. Paragraph 8(a) authorizes LBHI to unilaterally contact a mediator.

          d. Paragraph 8(c) allows LBHI to select the mediator and iFreedom is given no choice in

               the selection process. This paragraph further restricts the list of potential mediators to

               those pre-selected by LBHI. iFreedom has no idea how much these mediators cost or

               their qualifications and submits that it has access to numerous well-qualified



 {00406873.DOCX / 2}                                 3
08-13555-scc           Doc 58916   Filed 10/15/18 Entered 10/15/18 14:30:37           Main Document
                                                Pg 4 of 5


               mediators, including retired Federal Judges, who may be more cost efficient.

          e. Paragraph 8(d) states that the mediation shall only occur in New York, New York,

               even though iFreedom has no nexus to the State and the financial burden of

               participating in a mediation in New York would be substantial. It is reasonable and

               proper that LBHI should travel to Utah for the mediation as LBHI has vastly superior

               resources.

          f. Paragraph 8(f) permits the mediator to unilaterally select a mediation date without

               regard to iFreedom’s availability.

          g. Paragraph 10 appears to permit the Court to enter sanctions without due process

               based solely on a “report” from the mediator.

          h. Paragraph 12 may be construed to vest LBHI with unfettered ability to remove a

               proceeding to this Court without regard to applicable law. LBHI should not have any

               greater rights than those afforded under existing legal authority.

          i. Paragraph 15 requires iFreedom to pay an unspecified deposit to the unilaterally

               selected mediator within 10 days and failure to do so would subject iFreedom to

               sanctions. This paragraph further requires that iFreedom share equally in the costs of

               the mediator, which is not equitable. LBHI is the party demanding the non-voluntary

               ADR process and has the resources to pay the mediators. iFreedom may be agreeable

               to sharing the mediator’s costs for a mediation in Utah as those costs would be much

               more manageable.

     B. The ADR Order Contains Disputed Findings and Conclusions.

          Footnote 2 of the proposed order provides that the recitals contained in paragraphs A – E




 {00406873.DOCX / 2}                                 4
08-13555-scc           Doc 58916   Filed 10/15/18 Entered 10/15/18 14:30:37              Main Document
                                                Pg 5 of 5


 are binding findings of fact and/or conclusions of law. 2 These recitals seek to establish that

 LBHI holds valid indemnification claims and that this Court has jurisdiction over those claims.

 iFreedom disputes both the existence of the claims and the Court’s jurisdiction. Therefore, these

 recitals should be either stricken from the ADR order or re-stated as allegations, not findings

 and/or conclusions.

                                            CONCLUSION

          For the foregoing reasons, iFreedom respectfully requests that this Court deny LBHI’s

 motion.

          Dated: October 15, 2018
                 Salt Lake City, Utah
                                                 Respectfully submitted,



                                                 /s/ George Hofmann
                                                 George Hofmann
                                                 COHNE KINGHORN, P.C.
                                                 111 East Broadway, 11th Floor
                                                 Salt Lake City, Utah 84111
                                                 Telephone: (801) 363-4300
                                                 Facsimile: (801-363-4378

                                                 -and-

                                                 Lani A. Adler
                                                 Lani Adler Partners LLC
                                                 275 West 96th Street
                                                 Suite 15G
                                                 New York, New York 10025

                                                 Attorneys for iFreedom Direct Corporation




 2
  It appears that the numbering in the proposed order is incorrect so although iFreedom cites to the
 paragraph numbers as they appear in the proposed order, these may change once/if the numbering is
 corrected.

 {00406873.DOCX / 2}                                5
